728 So.2d 1203 (1999)
Chapelle L. TEAGUE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2105.
District Court of Appeal of Florida, Fifth District.
March 12, 1999.
James B. Gibson, Public Defender, and Kenneth Witts, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Maximillian J. Changus, Assistant Attorney General, Daytona Beach, for Appellee.
ANTOON, J.
We dismiss this appeal for lack of jurisdiction.
Chapelle Teague entered a plea of nolo contendere to the charge of carrying a concealed firearm.[1] Before entering his plea, Mr. Teague stated that he was reserving his right to appeal the trial court's order denying his motion to suppress. However, Mr. Teague did not specify that the ruling on the motion to suppress was dispositive nor did the trial court make such an express finding. When a defendant enters a plea of nolo contendere, absent a showing that the issue challenged on appeal is dispositive of the underlying case, this court lacks jurisdiction to review the issue. See White v. State, 661 So.2d 40 (Fla. 2d DCA 1995); see also Benelhocine v. State, 717 So.2d 103 (Fla. 2d DCA 1998).
APPEAL DISMISSED.
COBB and GOSHORN, JJ., concur.
NOTES
[1]  § 790.01(2), Fla. Stat. (1997).